On a former day we affirmed the judgment of the trial court with remittitur, and judgment was entered by the Clerk here without interest, without the five per cent damages allowed by Section 1971 of the Code of 1942, and taxing the costs on appeal against the appellee. Appellee has moved the Court to correct the judgment in the above particulars.
(Hn 1) With reference to the allowance of interest and the taxing of the costs against appellant, we are of the opinion that this is controlled by State Highway Commission v. Mason,192 Miss. 576, 4 So.2d 345, 6 So.2d 468, and the judgment is hereby corrected so as to allow interest at six per cent upon the balance of the judgment rendered in the lower court, after entering the remittitur, same to run from the date of the rendition of the judgment there.
(Hn 2) The appellee is not entitled to recover the five percent damages. In Vicksburg S.  P.R.R. Co. v. Lawrence,78 Miss. 86, 28 So. 826, and Howie et al. v. Bonds, 87 Miss. 698, 4 So. 257, we held that in case of the affirmance of a judgment by the Supreme Court upon remittitur of a part thereof, the appellee is not entitled to recover the five percent damages, and this is true whether the action be ex contractu or ex delicto.
Accordingly, the motion will be sustained so as to allow interest at six percent on the judgment, exclusive of the remittitur, overruled as to the allowance of the five percent damages and the costs of the appeal will be assessed against the appellant, Mississippi State Highway Commision.
Motion sustained in part and overruled in part. *Page 498